Case 6:20-cr-00099-ADA Document 3 Filed 07/14/20 Page 1of1 FI E D

IN THE UNITED STATES DISTRICT-COURT JUL 14 2029
FOR THE WESTERN DISTRIGT OF TEXAS CLERK, US. DistRicr gy
WACO DIVISION RESTERN DISTRICT Og TEXnG
14

ee W2QCROII

INDICTMENT

’ UNITED STATES OF AMERICA

Plaintiff
V.
[VIO: 18 U.S.C. 2252A(a)(5)(B) — Possession of
Visual Depictions of Sexual Activities by Minors]

TERRANCE KENNARD FREEMAN

*%

%

Defendant

THE GRAND JURY CHARGES:
On or about August 23, 2018, in the Western District of Texas, Defendant,
TERRANCE KENNARD FREEMAN,

did knowingly possess and attempt to possess material which contained one or more images of child pornography,
to-wit: images depicting minors, including prepubescent minors and minors. who had not attained twelve (12)
years of age, engaging in genital-genital, anal-genital, oral-genital sexual intercourse and lascivious exhibition of
the genitals and pubic area, that had been mailed, shipped and transported using any means and facility of
interstate and foreign commerce, and that had been produced using materials that had been mailed, shipped and
transported in and affecting interstate and foreign commerce, by any means, including by computer, all in
violation of Title 18, United States Code, Sections 2252A(a)(5)(B), 2252A(b)(2), and 2256(8)(A).

A TRUE BILL:
SEALED DOCUMENT PURSUANT
f° mee Aer A Oa!

> {rr if i

       
    
 

 

JOHN F. BASH
United Mh y
f GLOFF

(
By: “GO
ssistant United States Attorney
